Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file (FITF) provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
1.	This office action is in response to application 16/445,318 filed on 06/19/2019.  Claims 1 – 13 were originally filed in the application.  Claims 1 – 13 remain pending in the application.
QUAYLE ACTION
2.	This application is in condition for allowance except for the following formal matters: 
Specification Objection
ABSTRACT, line 1, before “fuel cap module” insert ––a––.
ABSTRACT, line 3, before “fuel cap module” insert ––the––.
ABSTRACT, line 4, after “fasten” insert ––and mount––.
ABSTRACT, line 4, change “The device” to ––The at least one device––.
ABSTRACT, line 5, before “fuel cap module” insert ––the––.
ABSTRACT, line 5, before “current charge level” insert ––a––.
ABSTRACT, line 6, before “fuel level” insert ––a current––.
ABSTRACT, line 6, before “energy accumulator” insert ––motor vehicle-side––.
ABSTRACT, line 6, before “cover” insert ––charging port––.
ABSTRACT, line 6, before “module” insert ––the fuel cap––.
ABSTRACT, line 7, change “The openings” to ––The first opening and the second opening––.
ABSTRACT, line 8, change “the assembled device” to ––the mounted at least one device––.
ABSTRACT, line 9 (two places), change “the direction” to ––a direction––.
ABSTRACT, line 9, change “the operator” to ––an operator of the motor vehicle––.
ABSTRACT, line 9 – 10, change “the interface” to ––the at least one interface––.
ABSTRACT, line 10, before “energy accumulator” insert ––motor vehicle-side––.

Claim Objections
Claim 1, line 1, before “fuel cap module” insert [Symbol font/0x2D][Symbol font/0x2D]a[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 3, after “fastening” insert [Symbol font/0x2D][Symbol font/0x2D]and mounting[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 4 – 5, before “fuel cap module” insert [Symbol font/0x2D][Symbol font/0x2D]the[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 5, change “the current charge level and/or fuel level” to [Symbol font/0x2D][Symbol font/0x2D]a current charge level and/or a current fuel level[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 5 – 6, before “energy accumulator” insert [Symbol font/0x2D][Symbol font/0x2D]motor vehicle-side[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 6, before “fuel cap module” insert [Symbol font/0x2D][Symbol font/0x2D]the[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 7, before “a first opening” delete [Symbol font/0x2D][Symbol font/0x2D]at least[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 8, before “a second opening” delete [Symbol font/0x2D][Symbol font/0x2D]at least[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 8 – 9, change “the first and second openings” to [Symbol font/0x2D][Symbol font/0x2D]the first opening and the second opening[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 9, change “the device” to [Symbol font/0x2D][Symbol font/0x2D]said at least one device[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 10, before “such that” insert [Symbol font/0x2D][Symbol font/0x2D]in a way[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 10, change “emitted or deliverable light” to [Symbol font/0x2D][Symbol font/0x2D]an emitted light and a deliverable light[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 10 – 11, change “the mounted device” to [Symbol font/0x2D][Symbol font/0x2D]the mounted at least one device[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 11, change “the operator” to [Symbol font/0x2D][Symbol font/0x2D]an operator of the motor vehicle[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 12, change “the interface” to [Symbol font/0x2D][Symbol font/0x2D]said at least one interface[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 13, before “energy accumulator” insert [Symbol font/0x2D][Symbol font/0x2D]motor vehicle-side[Symbol font/0x2D][Symbol font/0x2D].
Claim 2, line 1, before “fuel cap module” insert [Symbol font/0x2D][Symbol font/0x2D]the[Symbol font/0x2D][Symbol font/0x2D].
Claim 3, line 1, before “fuel cap module” insert [Symbol font/0x2D][Symbol font/0x2D]the[Symbol font/0x2D][Symbol font/0x2D].
Claim 3, line 4, change “the first and second planes” to [Symbol font/0x2D][Symbol font/0x2D]the first plane and the second plane[Symbol font/0x2D][Symbol font/0x2D].
Claim 4, line 1, before “fuel cap module” insert [Symbol font/0x2D][Symbol font/0x2D]the[Symbol font/0x2D][Symbol font/0x2D].
Claim 4, line 1 – 2, change “the device” to [Symbol font/0x2D][Symbol font/0x2D]said at least one device[Symbol font/0x2D][Symbol font/0x2D].
Claim 4, line 3, before “fuel cap module” insert [Symbol font/0x2D][Symbol font/0x2D]the[Symbol font/0x2D][Symbol font/0x2D].
Claim 5, line 1, before “fuel cap module” insert [Symbol font/0x2D][Symbol font/0x2D]the[Symbol font/0x2D][Symbol font/0x2D].
Claim 5, line 2 – 3, change “the first and second openings” to [Symbol font/0x2D][Symbol font/0x2D]the first opening and the second opening[Symbol font/0x2D][Symbol font/0x2D].
Claim 5, line 3, change “the device” to [Symbol font/0x2D][Symbol font/0x2D]said at least one device[Symbol font/0x2D][Symbol font/0x2D].
Claim 6, line 1, before “fuel cap module” insert [Symbol font/0x2D][Symbol font/0x2D]a[Symbol font/0x2D][Symbol font/0x2D].
Claim 6, line 2, before “fuel level” insert [Symbol font/0x2D][Symbol font/0x2D]a current[Symbol font/0x2D][Symbol font/0x2D].
Claim 6, line 4, before “fuel cap module” insert [Symbol font/0x2D][Symbol font/0x2D]the[Symbol font/0x2D][Symbol font/0x2D].
Claim 6, line 5, change “generated or deliverable light” to [Symbol font/0x2D][Symbol font/0x2D]a generated light or a deliverable light[Symbol font/0x2D][Symbol font/0x2D].
[Symbol font/0x2D][Symbol font/0x2D]a first light permeable exit region[Symbol font/0x2D][Symbol font/0x2D].
Claim 6, line 7 – 8, change “a second light permeable light exit region” to [Symbol font/0x2D][Symbol font/0x2D]a second light permeable exit region[Symbol font/0x2D][Symbol font/0x2D].
Claim 6, line 8 – 9, change “the first light exit region” to [Symbol font/0x2D][Symbol font/0x2D]the first light permeable exit region[Symbol font/0x2D][Symbol font/0x2D].
Claim 6, line 9, change “the light” to [Symbol font/0x2D][Symbol font/0x2D]the generated light or the deliverable light[Symbol font/0x2D][Symbol font/0x2D].
Claim 6, line 9 – 10, change “the second light exit region” to [Symbol font/0x2D][Symbol font/0x2D]the second permeable light exit region[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, line 1, change “the first light exit region” to [Symbol font/0x2D][Symbol font/0x2D]the first permeable light exit region[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, line 2 – 3, change “the second light exit region” to [Symbol font/0x2D][Symbol font/0x2D]the second permeable light exit region[Symbol font/0x2D][Symbol font/0x2D].
Claim 8, line 1, change “the light” to [Symbol font/0x2D][Symbol font/0x2D]the generated light or the deliverable light[Symbol font/0x2D][Symbol font/0x2D].
Claim 8, line 2, change “the second light exit region” to [Symbol font/0x2D][Symbol font/0x2D]the second permeable light exit region[Symbol font/0x2D][Symbol font/0x2D].
Claim 8, line 2, change “the light source” insert [Symbol font/0x2D][Symbol font/0x2D]the at least one other light source[Symbol font/0x2D][Symbol font/0x2D].
Claim 8, line 2 – 3, change “the light exit region” to [Symbol font/0x2D][Symbol font/0x2D]the second permeable light exit region[Symbol font/0x2D][Symbol font/0x2D].
Claim 10, line 1, change “the first light exit region” to [Symbol font/0x2D][Symbol font/0x2D]the first permeable light exit region[Symbol font/0x2D][Symbol font/0x2D].
Claim 10, line 2, change “the layer” to [Symbol font/0x2D][Symbol font/0x2D]the opaque layer[Symbol font/0x2D][Symbol font/0x2D].
Claim 10, line 2, before “thereby” delete [Symbol font/0x2D][Symbol font/0x2D]such that[Symbol font/0x2D][Symbol font/0x2D].
Claim 11, line 2, before “fuel cap module” insert [Symbol font/0x2D][Symbol font/0x2D]the[Symbol font/0x2D][Symbol font/0x2D].

Appropriate corrections are required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Reasons for Allowance

3.	The following is an examiner's statement of reasons for allowance: 
	Claim 1 – 13 are allowed because the prior or record does not teach or fairly suggest the following subject matter:
A charging port cover and/or a fuel cap module for a motor vehicle adapted to receive or attached at least one interface for charging and/or refueling a motor vehicle-side energy accumulator, and for fastening and mounting at least one device having light sources which are used both for an illumination of the charging port cover and/or the fuel cap module and to display a current charge level and/or a current fuel level of the motor vehicle-side energy accumulator, the charging port cover and/or the fuel cap module comprising: at least a first opening; and at least a second opening adjacent to the first opening, wherein the first opening and the second opening are adapted to at least partially receive the at least one device and are oriented in a way such that an emitted light or a deliverable light of the mounted at least one device emerges from the first opening in a direction of an operator of the motor vehicle and from the second opening in a direction of said at least one interface for charging and/or refueling the motor vehicle-side energy accumulator as recited in independent Claim 1.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN J LIN whose telephone number is (571)272-1899.  The examiner can normally be reached on 8:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-74837483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	All responses to this Office Action should be mailed to Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300. 


/SUN J LIN/Acting Patent Examiner, 2851/2800